UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07921 B.B. Funds (Exact name of registrant as specified in charter) One Corporate Center, Rye, NY 10580-1422 (Address of principal executive offices) (Zip code) Bruce N. Alpert, One Corporate Center, Rye, NY 10580-1422 (Name and address of agent for service) Registrant’s telephone number, including area code: 800-422-3554 Date of fiscal year end: 03/31 Date of reporting period: 12/31/08 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (§§ 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after the close of the first and third fiscal quarters, pursuant to rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Schedule of Investments. B.B. Micro-Cap Growth Fund Portfolio of Investments December 31, 2008 (Unaudited) Shares Value COMMON STOCKS - 100.2% AEROSPACE - 1.8% 36,673 Ducommun, Inc. $ 612,439 51,000 Herley Industries, Inc. 626,280 1,238,719 BASIC MATERIALS - 6.0% 30,700 Core Moding Technologies, Inc. (a) 79,820 52,200 Ferro Corp. 368,010 18,600 Hawkins, Inc. 284,394 90,378 Landec Corp. (a) 594,687 125,200 MaterialSciences Corp. (a) 194,060 197,000 Omnova Solutions, Inc. (a) 128,050 6,100 Penford Corp. 61,732 36,579 Quaker Chemical Corp. 601,725 113,460 Sims Metal Management Ltd. ADR 1,409,173 62,124 UFP Technologies, Inc. (a) 328,636 4,050,287 BUSINESS SERVICES - 12.5% 18,900 Applied Signal Technology, Inc. 339,066 46,900 Bowne & Co., Inc. 275,772 17,305 Industrial Services of America, Inc. 91,197 22,000 John Bean Technologies Corp. 179,740 30,762 K-Tron International, Inc. (a) 2,457,884 132,229 Multi-Color Corp. 2,091,863 5,288 Preformed Line Products Co. 243,460 67,325 Standard Parking Corp. (a) 1,302,065 39,292 The Hackett Group, Inc. (a) 114,733 453,687 The Street.com, Inc. 1,315,692 8,411,472 COMPUTER SERVICES - 4.5% 117,600 Edgewater Technology, Inc. (a) 304,584 162,700 Entegris, Inc. (a) 356,313 79,524 Key Technology, Inc. (a) 1,502,208 101,883 Learning Tree International, Inc. (a) 868,043 3,031,148 CONSUMER SERVICES - 11.9% 82,900 1-800-FLOWERS.COM, Inc. (a) 316,678 35,550 America's Car-Mart, Inc. (a) 490,946 278,814 Amerigon, Inc. (a) 908,934 36,000 Ascent Media Corp. (a) 786,240 145,900 Belo Corp. 227,604 98,000 Coachmen Industries, Inc. (a) 180,320 47,800 D&E Communications, Inc. 320,260 51,000 Heelys, Inc. 115,770 38,700 Imax Corp. (a) 175,244 124,100 Journal Communications, Inc. 304,045 41,700 Lifeway Foods, Inc. (a) 374,466 39,700 Midas, Inc. (a) 416,453 88,700 Morton 's Restaurant Group, Inc. (a) 253,682 10,000 Pinnacle Entertainment, Inc. (a) 76,800 150,800 Primedia, Inc. 327,236 30,565 Schiff Nutrition International, Inc. (a) 182,473 32,503 Sonesta International Hotels Corp. 444,316 66,200 Stoneridge, Inc. (a) 301,872 105,577 Smith & Wesson Holding Corp. (a) 239,660 43,800 The Andersons, Inc. 721,824 97,900 The Pep Boys - Manny, Moe & Jack 404,327 50,000 The Princeton Review, Inc. (a) 246,500 160,100 Valassis Communications, Inc. (a) 211,332 8,026,982 ELECTRONIC TECHNOLOGY - 18.1% 86,600 5N Plus, Inc. (a) 327,383 71,136 Actuate Corp. (a) 210,563 175,985 Advanced Battery Technologies, Inc. (a) 468,120 76,500 BTU International, Inc. (a) 306,000 168,400 California Micro Devices Corp. (a) 313,224 14,497 Cogo Group Inc. (a) 70,455 50,700 CTS Corp. 279,357 143,919 CyberSource Corp. (a) 1,725,589 34,148 Digital Ally, Inc. (a) 105,517 71,666 Diodes, Inc. (a) 434,296 94,300 Gerber Scientific, Inc. (a) 481,873 18,617 Globecomm Systems, Inc. (a) 102,207 209,449 GSI Technology, Inc. (a) 573,890 50,700 IntriCon Corp. (a) 182,520 25,048 INX, Inc. (a) 107,706 127,400 LeCroy Corp. (a) 388,570 12,800 Mercury Computer Systems, Inc. (a) 80,768 43,900 Mesa Laboratories, Inc. 747,178 69,500 MoSys, Inc. (a) 145,950 41,300 Newport Corp. (a) 280,014 23,700 Park Electrochemical Corp. 449,352 172,005 Pericom Semiconductor Corp. (a) 942,587 390,099 Stamford Industrial Group, Inc. (a) 253,564 51,000 Tier Technologies, Inc. (a) 275,400 123,592 Tower Semiconductor Ltd. (a) 16,685 152,137 Transact Technologies, Inc. (a) 698,309 65,500 TTM Technologies, Inc. (a) 341,255 127,400 Ultra Clean Holdings, Inc. (a) 256,074 30,800 Ultralife Corp. (a) 413,028 29,400 Ultratech, Inc. (a) 351,624 12,400 Vicor Corp. 81,964 19,081 Video Display Corp. (a) 153,030 45,500 Zoran Corp. (a) 310,765 38,100 Zygo Corp. (a) 263,271 12,138,088 ENERGY - 5.1% 425,705 Boots & Coots International Well Control, Inc. (a) 502,332 85,000 Furmanite Corp. (a) 458,150 10,300 Gulf Island Fabrication, Inc. 148,423 206,018 Matrix Service Co. (a) 1,580,158 23,635 Mitcham Industries, Inc. (a) 93,831 14,200 Superior Well Services, Inc. (a) 142,000 18,800 Tesco Corp. (a) 134,232 247,165 The Meridian Resource Corp. (a) 140,884 13,000 WaterFurnace Renewable Energy, Inc. 245,727 3,445,737 FINANCE - 7.7% 42,996 American Physicians Capital, Inc. 2,068,108 30,800 Ebix, Inc. (a) 736,120 35,000 Flushing Financial Corp. 418,600 31,795 Life Partners Holdings, Inc. 1,387,534 16,000 Oritani Financial Corp. (a) 269,600 18,200 Pzena Investment Management, Inc. 76,804 21,500 Wilshire Bancorp, Inc. 195,220 5,151,986 HEALTH CARE - 21.6% 96,300 Air Methods Corp. (a) 1,539,837 50,708 Allion Healthcare, Inc. (a) 208,917 244,300 AMICAS, Inc. (a) 407,981 33,400 AngioDynamics, Inc. (a) 457,246 26,291 Bio-Imaging Technologies, Inc. (a) 96,225 193,300 BioLase Technology, Inc. (a) 288,017 124,900 Continucare Corp. (a) 263,539 39,665 CryoLife, Inc. (a) 385,147 29,700 Cutera, Inc. (a) 263,439 41,000 Cynosure Inc. (a) 374,330 145,600 Healthcare Services Group, Inc. 2,319,408 19,270 HMS Holdings Corp. (a) 607,390 30,000 I-Flow Corp. (a) 144,000 45,000 Matrixx Initiatives, Inc.(a) 742,050 25,000 Micrus Endovascular Corp. (a) 290,250 54,264 Neogen Corp. (a) 1,355,515 19,000 Orthofix International N.V. (a) 291,270 53,600 Pain Therapeutics, Inc. (a) 317,312 30,200 Palomar Medical Technologies, Inc. (a) 348,206 239,000 Sonic Innovations, Inc. (a) 239,000 203,900 Strategic Diagnostics, Inc. (a) 181,471 35,000 Syneron Medical Ltd. (a) 291,900 105,164 Synovis Life Technologies, Inc. (a) 1,970,773 46,130 U.S. Physical Therapy, Inc. (a) 614,913 30,600 Vascular Solutions, Inc. (a) 276,012 15,100 Young Innovations, Inc. 232,540 14,506,688 INDUSTRIALS - 8.5% 9,800 Chase Corp. 110,642 74,613 Dynamic Materials Corp. 1,440,777 231,645 Flow International Corp. (a) 560,581 21,078 L.B. Foster Co. (a) 659,320 26,000 Lydall, Inc. (a) 149,500 15,000 Met-Pro Corp. 199,800 95,522 The Middleby Corp. (a) 2,604,885 5,725,505 MACHINERY - 0.5% 16,743 Alamo Group, Inc. 250,308 4,726 The L.S. Starrett Co. 76,089 326,397 UTILITIES - 2.0% 12,600 Chesapeake Utilities Corp. 396,648 36,000 Consolidated Water Co. 450,000 16,200 Florida Public Utilities Co. 170,262 7,900 Maine & Maritimes Corp. 306,915 1,323,825 Total Common Stocks (Cost $67,157,701) 67,376,834 SHORT-TERM INVESTMENTS - 0.9% Principal Amount Value $ 486,000 U.S. Treasury Bills 0.155% 6/25/09 484,896 97,000 U.S. Cash Mgmt Bills 0.030% 4/29/09 96,982 Total Short Term Investments (Cost $582,624) 581,878 Total Investments (Cost $67,740,325) - 101.1% 67,958,712 Other liabilities in excess of assets (1.1)% (726,608 ) NET ASSETS- 100.0% $ 67,232,104 (a)Non-income producing security. ADRAmerican Depositary Receipt See Accompanying Notes to Schedules of Portfolio Investments The B. B. Funds Notes to Schedule of Portfolio Investments December 31, 2008 (Unaudited) Security Valuation Securities that are traded on stock exchanges or are quoted by NASDAQ are valued at the closing price on the exchange or at the NASDAQ Official Closing Price on the day the securities are being valued or at the most recent bid price. Securities traded in the over-the-counter market, and that are not quoted by NASDAQ, are valued at the last sales price (or, if last sale price is not readily available, at the most recent bid price as quoted by brokers that make markets in the securities) as of the close of the regular session of trading on the New York Stock Exchange (“NYSE”) on the day the securities are being valued. Securities that are traded both in the over-the-counter market and on a stock exchange are valued according to the broadest and most representative market. Securities and other assets for which market quotations are not readily available are valued at their fair value as determined in good faith in accordance with procedures established by and under the general supervision of the Trust’s Board of Trustees (the “Board”). Short term investments having a maturity of 60 days or less are valued at amortized cost, which approximates fair value. Fair Value Measurements The Fund adopted Financial Accounting Standards Board Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“FAS 157”), effective March 31, 2008. For net asset valuation determination purposes, various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. •Level 1 - quoted prices in active markets for identical investments •Level 2 - other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) •Level 3 - significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments). The following is a summary of the inputs used as of December 31, 2008 in valuing the Fund’s investments carried at value: Micro-Cap Growth Fund Investments in Valuation Inputs Securities Level 1 - Quoted prices $ 67,376,834 Level 2 - Other Significant Observable Inputs 581,878 Level 3 - Significant Unobservable Inputs - Total $ 67,978,512 New Accounting Pronouncement In March 2008, Statement of Financial Accounting Standards No. 161, Disclosures about Derivative Instruments and Hedging Activities (“FAS 161”), was issued and will be effective for fiscal years and interim periods beginning after November 15, 2008. FAS 161 requires enhanced disclosures about funds’ derivative and hedging activities. Management is currently evaluating the impact the adoption of FAS 161 will have on the Fund’s financial statement disclosures. Investment Income Interest income is accrued as earned. Dividend income is recorded on the ex-dividend date. Security Transactions During the period, security transactions are accounted for no later than one business day following the trade date; however, for financial reporting purposes, security transactions are accounted for on trade date of the last business day of the reporting period. Securities sold are determined on a specific identification basis. Loans of Portfolio Securities Each Fund may lend portfolio securities to broker-dealers and financial institutions provided that (1) the loan is secured continuously by collateral marked-to-market daily and maintained in an amount at least equal to the current market value of the securities loaned; (2) the Fund may call the loan at any time and receive the securities loaned; (3) the Fund will receive any interest or dividends paid on the loaned securities and (4) the aggregate market value of securities loaned by the Fund will not at any time exceed 33% of the total assets of the Fund. There may be risks of delay in receiving additional collateral or in recovering the securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially. However, loans will be made only to borrowers deemed by the Adviser to be of good standing and when, in its judgment, the income to be earned from the loan justifies the attendant risks. Collateral will consist of U.S. Government securities, cash equivalents or irrevocable letters of credit. Loans of securities involve a risk that the borrower may fail to return the securities or may fail to maintain the proper amount of collateral. Therefore, the Funds will only enter into portfolio loans after a review by the Adviser, under the supervision of the Board of Trustees, including a review of the creditworthiness of the borrower. Such reviews will be monitored on an ongoing basis. Item 2. Controls and Procedures. (a) Disclose the conclusions of the registrant’s principal executive and principal financial officers, or persons performing similar functions, regarding the effectiveness of the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Act (17 CFR 270.30a-3(c))) as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or 15d-15(b) under the Exchange Act (17 CFR 240.13a-15(b) or 240.15d-15(b)). The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the registrant’s disclosure controls and procedures as conducted within 90 days of the filing date of this report, that these disclosure controls and procedures are adequately designed and are operating effectively to ensure that information required to be disclosed by the registrant on Form N-Q is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms. (b) Disclose any change in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act (17 CFR 270.30a-3(d)) that occurred during the registrant’s most recent fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3. Exhibits. File as exhibits as part of this Form a separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)). Certifications pursuant to Rule 30a-2(a) are attached hereto. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) B.B. Funds By (Signature and Title)* /s/ Bruce N. Alpert Bruce N. Alpert President Date February5, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Agnes Mullady Agnes Mullady Treasurer Date February 5, 2009
